Citation Nr: 1339546	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  07-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine (neck disability), claimed as residuals of a neck injury, to include as secondary to service-connected residuals of a left clavicle fracture.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in August 2012.  The case has now returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's claimed neck disability was not first manifest in service, arthritis did not manifest within one year thereafter, and any disability has not otherwise been shown to be etiologically related to service or secondary to a service-connected disability.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of the cervical spine was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran received 38 C.F.R. § 3.159(b) notice in a June 2006 letter, issued prior to the appealed February 2007 rating decision.  In this letter, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman.  Moreover, during the June 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There are accordingly no deficiencies of notification in this case, nor has the Veteran or his representative argued otherwise.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2013).

In this case, VA and private medical records concerning the claimed neck disability have been obtained to the extent possible, and there is no indication of additional relevant treatment records concerning this disability.  This includes the Veteran's service treatment records (STRs) and records from the Social Security Administration (SSA).  As such, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran. 

The Veteran was also most recently afforded a fully comprehensive VA examination in November 2012 to determine the etiology of his claimed neck disability.  The November 2012 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, conducted an appropriate evaluation, and provided opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the November 2012 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Factual Background and Analysis

The Veteran contends that his current degenerative disc disease and degenerative joint disease of the cervical spine is either related to an in-service injury or is secondary to his service connection residuals of a left clavicle fracture.  

A review of the Veteran's STRs shows that the Veteran broke his left clavicle in April 1977, following which he was placed on a profile.  There is no indication that the Veteran injured his neck at the time his left clavicle was broken.  In a November 1977 discharge physical examination, there was no finding of any neck disability or complaints that could be attributed to a neck disability.  Musculoskeletal examination was within normal limits.  

The Veteran was afforded a VA examination in August 1979 regarding his left clavicle fracture.  The Veteran indicated that he fell from a truck during field maneuvers and this caused his left collar bone injury.  At no time during this examination did the Veteran report any injury to his neck or neck area.  The examiner diagnosed malunion of the joint following a fracture of the left clavicle.  

He was afforded another VA examination in December 2000, during which he was noted to have a "frozen shoulder."  Again, the Veteran did not report any in-service injury to the neck or any neck problems.  

During a July 2002 VA examination, the Veteran reported significant symptoms related to his left shoulder, but he made no mention of any neck problems or complaints.  

During an October 2003 VA treatment, the Veteran reported "pain up to the top of [his] head when [he] moves [his] head suddenly."  In January 2004, the Veteran sought treatment for chronic neck stiffness, and an MRI of the cervical spine was performed.  The impression was degenerative changes with mild narrowing of the canal at the C4-5 throughout C7-T1 levels with bulging discs.  The Veteran did not indicate the onset of his neck complaints, nor did he report an in-service injury to the neck.  

During his September 2004 VA examination, the Veteran reported severe shooting pains to his fingertips with some motions of the neck.  The examiner diagnosed malunion of the mid-left clavicle fracture, supraspinatus tendonitis, and "compression of the neurovascular bundle to the left upper extremity at either the foraminal level or by the large bony callous of the clavicle fracture or both."  There was no additional opinion provided regarding the etiology of the neck disability.  

In October 2004, the Veteran sought treatment for his neck problems, and he reported to the VA treating professional that he was told his neck disability was due to his previous injury.  At that time, he was noted to have impingement syndrome, cervicalgia, and chronic pain.  In November 2004, the Veteran was diagnosed as having cervical spondylosis.  

In December 2004, the Veteran first reported to VA treating personnel that he injured his neck during the same fall that injured his left shoulder during service.  He reported chronic neck pain that has become progressively worse.  The treating professional diagnosed chronic neck pain secondary to degenerative disc disease.  

In a March 2005 VA treatment note, the Veteran had complaints of neck pain due to a car accident.  He was rear-ended and reported neck pain since that time.  X-rays revealed degenerative disc disease of the cervical spine.  

In July 2005, the Veteran was afforded another VA examination regarding his left clavicle, during which he reported increased neck pain following his car accident.  He indicated that his neck pain was not as bad prior to the accident.  He also reported that during a military exercise, while running, he tripped in a hole and fell.  He stated that other service members fell on top of him, and his neck and left shoulder began to hurt.  His left clavicle was broken at that time.  The examiner confirmed the degenerative disc disease of the cervical spine diagnosis, post-traumatic following a car accident.  

The Veteran was afforded another VA examination in May 2006, during which he reported a similar history and symptoms as in the July 2005 VA examination.  He advised that his symptoms had improved following epidural shots.  Similar complaints and findings were also noted during the July 2007 VA examination.  Although the same diagnoses were continued, no opinions were provided regarding the etiology of the Veteran's neck disability.  

In March 2011, the Veteran underwent another VA examination of the shoulder and spine.  The Veteran reported that his in-service injury occurred when he was thrown from a small-tracked transport vehicle.  He stated that at that time he landed on his left shoulder and broke his clavicle, but he did not report any neck injury.  However, he reported persistent neck pain that time and radiation of pain into the upper extremities.  Following review of the entire claims file and interview and examination of the Veteran, the examiner opined that the Veteran's degenerative changes in the cervical spine were  unlikely related to his service-connected left clavicle injury.  He further opined that it was "not anatomically or physiologically credible to assume that the degenerative changes and functional limitations of the cervical spine are aggravated by the clavicle injury."  The examiner further noted that a neck disability was not related to complications from a history of a clavicle fracture, and there was no apparent neurological injury to the left arm or shoulder.  The examiner ultimately found that "no connection exists between the service connected clavicle fracture and any of [the Veteran's] present physical complaints."  

Following the Board's August 2012 remand, the Veteran underwent another VA examination in November 2012.  The examiner diagnosed cervical spondylosis (degenerative joint disease of the lower cervical spine, with degenerative disc disease).  After review of the entire claims file, the examiner opined that the Veteran's claimed neck disability was not caused by an event, injury, or illness incurred during service.  In reaching this conclusion, the examiner noted that the Veteran's cervical spondylosis was an age-related degenerative change and not related to his left clavicle injury.  The examiner agreed with the March 2011 examiner's opinion finding that the Veteran's degenerative changes in the neck were unrelated to his clavicle injury, and his neck disability was not aggravated by his service-connected left clavicle injury.  

Upon careful review of the evidence of record outlined above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability on presumptive, direct, and secondary basis. 

First, even assuming he injured his neck during service, as described by the Veteran, the preponderance of the evidence is against a finding that the Veteran has any residual neck disability from that event.  Further, the preponderance of the evidence does not show that the Veteran was diagnosed with arthritis within his first post-service year to warrant service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

There is no competent and credible opinion linking the Veteran's current neck disability to an event, injury, or disease during service or secondary to a service-connected disability.  Most importantly, the March 2011 and November 2012 VA examination reports include thorough opinions finding no link between the Veteran's current neck disability and his left clavicle shoulder injury in service.  The examiners' main rationale for their opinions was that his current neck disability was degenerative and was more likely due to aging, and it was not of nature that it would have had its onset during service or was caused or aggravated by a service-connected disability.  Given this rationale and the fact that the both the Veteran's claims file and reported history were considered by examiners, the Board finds the March 2011 and November 2012 opinions to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board appreciates the assertions made by the Veteran that either an in-service injury due to a fall caused his current neck disability, or that his service-connected left clavicle fracture residuals were caused or aggravated his neck disability.  The Board finds, however, that the Veteran is not competent to report with respect to any current neck disability, nor is he competent to say that any in-service injury caused his current cervical spondylosis with degenerative disc disease and degenerative joint disease.  Although neck pain and limited movement are matters that can be observed and described by a lay person, a diagnosis of arthritis and opinion as to the etiology of any current disability are not.  Moreover, symptoms such pain and limited motion can be observed and described by a lay person, but diagnosing them as residuals of a specific neck injury cannot.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In addition, the Board finds the statements regarding continuity of symptomatology described by the Veteran to lack credibility.  Although the Board acknowledges that the Veteran experienced an injury to the left shoulder/clavicle area in service as contended, it is unreasonable to think that if the Veteran underwent as severe of an injury to his neck as he contends, that he would not have reported it prior to and during initial VA treatment in the 2000s.  Although he was treated for neck pain in the 2000s, the evidence of record shows that the Veteran was first diagnosed as having a neck disability in the mid-2000s.  During his VA treatment, he reported a history of a post-service motor vehicle accident that caused a neck injury, and again, he did not initially describe any in-service injury to the neck.  Moreover, his first mention of a concurrent neck injury to the left clavicle injury in service was essentially made in conjunction with his claim for service connection for a neck disability.  Finally, the Veteran has alternated his story of the cause of his neck injury in service.  At times he reported that he fell from a truck onto his left shoulder and injured his neck, at other times, he reported that he fell into a hole and was essentially trampled by other service members.  The Board finds that these inconsistencies call into question the credibility of the Veteran's assertions that he injured his neck in service and his neck pain has continued since.  Most importantly, through the course of his initial treatment for neck problems, he did not describe any fall or trampling during service.  

That having been noted, the lay contentions of the Veteran are of far less probative value than the March 2011 and November 2012 VA opinions.  First, although the Veteran is competent to describe his pain during and since service, he is not competent to diagnose arthritis, cervical spondylosis, degenerative disc disease, or degenerative joint disease due to a left shoulder/clavicle injury, nor can he identify the date of onset of such disability.  Moreover, he is not competent to attribute any current neck problems to the service-connected residuals of a left clavicle fracture.  The finding of arthritis of the shoulders requires x-ray evidence, and spondylosis of the cervical spine (with degenerative disc disease and degenerative joint disease) requires more sophisticated testing and evaluation, and the Veteran has not been shown to possess training or credentials in radiology or medicine.  See 38 C.F.R. § 3.159(a)(2).  Second, the March 2011 and November 2012 opinions are more consistent with the evidence of record, insofar as there were no complaints or treatment for neck problems between service separation, and his treatment for the same in the 2000s.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed neck disability is in any way etiologically related to service or secondary to a service-connected disability.  Accordingly, the claim for service connection for this disability must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease and degenerative joint disease of the cervical spine is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


